UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-6765



TERESA B. HUGGINS,


                                              Petitioner - Appellant,

          versus


VIRGINIA DEPARTMENT    OF    CORRECTIONS;   TAMMY
ESTAP, Warden,

                                             Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  David G. Lowe, Magistrate
Judge. (3:03-cv-00855-DGL)


Submitted: August 31, 2006                   Decided: September 8, 2006


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Teresa B. Huggins, Appellant Pro Se.     Robert H. Anderson, III,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Teresa B. Huggins seeks to appeal the magistrate judge’s

order denying relief under 28 U.S.C. 2254 (2000).1   We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

          Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).    This appeal period is “mandatory

and jurisdictional.”   Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

          The district court’s order was entered on the docket on

March 31, 2005.   The notice of appeal was filed on June 13, 2005,

seventy-four days later.2   Because Huggins failed to file a timely

notice of appeal or to obtain an extension or reopening of the

appeal period, we dismiss the appeal.       We dispense with oral



     1
      The parties consented to proceed before a United States
magistrate judge. See 28 U.S.C. § 636(c) (2000).
     2
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to the
court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).




                               - 2 -
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                        DISMISSED




                              - 3 -